Citation Nr: 1205900	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 1, 2009, for additional compensation for a dependent. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to March 1983. 

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from a February 2009 amendment to the Veteran's compensation award by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that granted additional benefits for the Veteran's spouse.

The Veteran and his spouse provided testimony at a September 2011 Board hearing before the undersigned Veterans Law Judge.  The transcript of the testimony has been associated with the claims file.


FINDING OF FACT

The RO received complete and satisfactory evidence of the Veteran's dependent spouse by October 1985.


CONCLUSION OF LAW

An earlier effective date of January 24, 1995, for additional compensation for a dependent is warranted.  38 U.S.C.A. §§ 5103, 5110 (West 2002); 38 C.F.R. §§ 3.204, 3.401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Analysis

The relevant law provides that a veteran having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) (2011). 

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1). 

The earliest that the additional award of compensation for a dependent(s) can occur is the first day of the month following the effective date.  38 U.S.C.A. § 5111(a)  (West 2002); 38 C.F.R. § 3.31 (2011). 

The relevant procedural history of this claim shows that a September 1995 rating decision assigned a combined 40 percent evaluation for the Veteran's service-connected disabilities, effective January 24, 1995.  The Veteran had been rated at a 20 percent disability rating prior to this date.  A September 1995 notice letter informed the Veteran of the award and that he might be entitled to additional amounts for dependents, and asked that he complete a VA Form 21-686c. The claims file does not contain evidence that the September 1995 notice letter was returned to VA undelivered, or that the Veteran completed and returned the VA Form 21-686c.  The Veteran has since testified that he completed the VA Form 21-686c and returned it to VA within one year. 

In December 2008, the Veteran contacted VA and requested payment of additional compensation for his spouse.  A February 2009 letter to the Veteran informed him that his disability compensation award had been amended, effective January 1, 2009, including an additional benefit for his spouse.  In a statement received in June 2009, the Veteran expressed disagreement with the effective date for his dependent allowance.  He stated that the effective date should be January 24, 1995, the date on which he was granted a disability rating of 40 percent. 

The Board observes that at the time of the September 1995 rating decision that assigned a 40 percent evaluation for the Veteran's disabilities, the claims file already contained the relevant evidence concerning the Veteran's spouse.  In his original claim dated August 1983, the Veteran submitted his spouse's social security number.  He also submitted his marriage certificate in October 1985.  A letter from the RO dated October 1985 to the Veteran indicates that the marriage certificate had been received and that the original was being returned to him.  A September 1986 letter from the RO to the Veteran confirms that entitlement to an additional allowance had been established for the Veteran's spouse and children.  Thus, evidence already of record at the time of the September 1995 rating decision demonstrates entitlement to additional compensation based on his spouse.  Put another way, all of the information that the RO asked for in the September 1995 notice letter to the Veteran had already been received.  Further, the Board can find no requirement that a Veteran must necessarily provide "fresh" evidence to recertify previously established dependent status at the time of the first award for which an additional allowance is appropriate. 

As a result of the foregoing, the Board finds that the effective date for additional compensation based on dependents is the same as the effective date of the award of the 40 percent evaluation for service-connected disabilities, January 24, 1995. 



ORDER

An earlier effective date of January 24, 1995, for additional compensation for a dependent spouse is granted. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


